                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

SHELLY OSGOOD on behalf of                    )
herself and all others similarly              )
situated,                                     )
                                              )       JURY TRIAL DEMANDED
       Plaintiff,                             )
                                              )       Case No. Case No. 4:20-cv-00885-DGK
       v.                                     )
                                              )       Judge Assigned: David Gregory Kays
EQUITY BANK,                                  )
                                              )
       Defendant.                             )

                     FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiff, Shelly Osgood, on behalf of herself and all others similarly situated, by counsel,

alleges:

                                        INTRODUCTION

       1.      Plaintiff brings this action on behalf of herself and a class of all others similarly

situated against Defendant Equity Bank (“Equity”) over the assessment of more than one

insufficient funds fee (“NSF Fee”) on the same item—practices that are in breach of Equity’s

contracts and its duty of good faith and fair dealing and have unjustly enriched Equity.

       2.      Through the imposition of these fees, Equity has made substantial revenue to the

tune of tens of millions of dollars, seeking to turn its customers’ financial struggles into revenue.

Plaintiff, like thousands of others, have fallen victim to Equity’s fee revenue maximization scheme.

       3.      Plaintiff asserts this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of herself and all others similarly situated, for damages and other relief.

                                             PARTIES

       4.      Plaintiff Shelly Osgood is a citizen and resident of the State of Missouri, residing

in Independence, and has a checking account with Equity.


                                                  1

           Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 1 of 17
          5.     Defendant Equity Bank is a stated-chartered bank with over 50 locations in Kansas,

 Missouri, Oklahoma, and Arkansas. Equity is incorporated in Kansas and its headquarters and

 principal place of business is in Andover, Kansas; therefore, it is a citizen of Kansas. Equity

 provides retail banking services to its customers, including Plaintiff and members of the proposed

 Class.

                                   JURISDICTION AND VENUE

          6.     This Court has original jurisdiction, inter alia, pursuant to the Class Action Fairness

 Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

 because the aggregate claims of the putative class members exceed $5 million, exclusive of interest

 and costs, and at least one of the members of the proposed Class is a citizen of a different state

 than Equity.

          7.     Equity regularly and systematically conducts business and provides retail banking

 services in this district, and provides retail banking services to its customers, including Plaintiff

 Osgood and members of the putative class. As such, it is subject to the jurisdiction of this Court.

          8.     Venue is likewise proper in this district pursuant to 28 U.S.C. § 1391 because Equity

 is subject to personal jurisdiction in this Court and regularly conducts business within this district

 through its multiple branches located within this district. In addition, a substantial part of the events

 giving rise to the claims asserted herein occurred and continue to occur in this district.

                                     FACTUAL ALLEGATIONS

I.        EQUITY CHARGES TWO OR MORE FEES ON THE SAME ITEM

          9.     Equity regularly assesses two or more NSF Fees on the same item.

          10.    This abusive practice is not universal in the financial services industry. Indeed,

 major banks like Chase—the largest consumer bank in the country—does not undertake the



                                                    2

           Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 2 of 17
practice of charging more than one NSF Fee on the same item when it is reprocessed. Instead,

Chase charges one NSF Fee even if a transaction is resubmitted for payment multiple times.

       11.     Equity’s Account Documents never disclose this practice. To the contrary, Equity’s

Account Documents indicate it will only charge a single NSF Fee on an item.

       A.      Plaintiff’s Experience

       12.     In support of her claims, Plaintiff offers an example of NSF Fees that should not

have been assessed against her checking account. As alleged below, Equity: (a) reprocessed a

previously declined item; and (b) charged a fee upon reprocessing.

       13.     On November 7, 2019, Plaintiff attempted a single payment to Paypal via ACH.

       14.      Equity rejected payment of that item due to insufficient funds in Plaintiff’s account

and charged her a $34.98 NSF Fee for doing so. Plaintiff does not dispute the initial fee, as it is

allowed by Equity Account Documents.

       15.     Seven days later, on November 14, 2019, Equity again processed the payment, and

this time paid it into overdraft, and charged a second $34.98 fee—an OD Fee this time.

       16.     In sum, Equity charged Plaintiff nearly $70 in fees to attempt to process a single

payment.

       17.     Plaintiff understood the payment to be a single item as is laid out in Equity’s

Account Documents, capable at most of receiving a single NSF Fee (if Equity returned it) or a

single OD Fee (if Equity paid it).

       B.      The Imposition of Multiple Fees on a Single Item Violates Equity’s Express

               Promises and Representations




                                                 3

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 3 of 17
        18.     The Account Documents provide the general terms of Plaintiff’s relationship with

Equity and therein Equity makes explicit promises and representations regarding how transactions

will be processed, as well as when NSF Fees and OD Fees may be assessed.

        19.     The Account Documents contain explicit terms indicating that fees will only be

assessed once per item—defined as a customer request for payment or transfer—when in fact

Equity regularly charges two or more fees per transaction or single item even though a customer

only requested the payment or transfer once.

        20.     Equity’s Account Documents indicate that a singular NSF Fee can be assessed on

checks, ACH debits, and electronic payments.

        21.     Equity’s Account Documents state that it will charge a single fee per item or

transaction that is returned due to insufficient funds.

        22.     The same “item” cannot conceivably become a new one each time it is rejected for

payment then reprocessed, especially when—as here—Plaintiff took no action to resubmit it.

        23.     There is zero indication anywhere in the Account Documents that the same “item”

or “transaction” is eligible to incur multiple NSF Fees.

        24.     The same “item” on an account cannot conceivably become a new “item” each time

it is rejected for payment then reprocessed, especially when—as here—Plaintiff took no action to

reprocess it.

        25.     There is zero indication anywhere in the Account Documents that the same “item”

is eligible to incur multiple fees.

        26.     The Fee Schedule, Ex. A, states:

        Overdrafts and Returned Item Fees Charge Overdraft Charge/Return Check Charge
        - each




                                                   4

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 4 of 17
       You will be charged an Overdraft Charge for an overdraft item paid if your
       account’s daily ending balance is overdrawn by more than $5.00.

       You will be charged a Return Check Charge for each returned item. No more than
       $169.90 or five Overdraft or Return Check Charges will be applied on any one
       business day.

       Overdraft Charge applies to overdrafts created by a check, in-person withdrawal,
       ATM withdrawal, Debit Card transactions or other electronic means.

       Return Check Charge applies to an item returned due to insufficient funds.


       27.     Even if Equity reprocesses an instruction for payment, it is still the same item.

Equity’s reprocessing is simply another attempt to effectuate an accountholder’s original order or

instruction.

       28.     The Account Documents described never discuss a circumstance where Equity may

assess multiple NSF Fees for a single item that was returned for insufficient funds and later

reprocessed one or more times and returned again.

       29.     In sum, Equity promises that one NSF Fee will be assessed per electronic payment

or check, and these terms must mean all iterations of the same instruction for payment. As such,

Equity breached the contract when it charged more than one fee per item.

       30.     Reasonable consumers understand any given authorization for payment to be one,

singular “item” as that term is used in Equity’s Account Documents.

       31.     Taken together, the representations and omissions identified above convey to

customers that all submissions for payment of the same transaction will be treated as the same

“item,” which Equity will either authorize (resulting in an overdraft item) or reject (resulting in a

returned item) when it decides there are insufficient funds in the account. Nowhere does Equity

disclose that it will treat each reprocessing of a check or ACH payment as a separate item, subject

to additional fees, nor have Equity customers ever agree to such fees or practices.

                                                 5

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 5 of 17
        32.     Customers reasonably understand, based on the language of the Account

Documents and Equity’s other documents, that the Bank’s reprocessing of checks or ACH

payments are simply additional attempts to complete the original order or instruction for payment,

and as such, will not trigger NSF Fees. In other words, it is always the same item.

        33.     Equity knows this. That is why in July, 2020 it updated its Terms and Conditions,

Ex. B, to disclose its true multiple fee practice for the first time:

        Nonsufficient Funds (NSF) Fees. If an item drafted by you (such as a check) or a
        transaction you set up (such as a preauthorized transfer) is presented for payment in an
        amount that is more than the amount of money in your account, and we decide not to pay
        the item or transaction, you agree that we can charge you an NSF fee for returning the
        payment. Be aware that such an item or payment may be presented multiple times and that
        we do not monitor or control the number of times a transaction is presented for payment.
        You agree that we may charge you an NSF fee each time a payment is presented if the
        amount of money in your account is not sufficient to cover the payment, regardless of the
        number of times the payment is presented.


        34.     Banks and credit unions, like Equity, that employ this abusive practice know how

to plainly and clearly disclose it. Indeed, other banks and credit unions that do engage in this

abusive practice disclose it expressly to their accountholders—something Equity never did here.

        35.     For example, First Hawaiian Bank engages in the same abusive practices as PCU,

but at least currently discloses it in its online banking agreement, in all capital letters, as follows:

        YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT A
        RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY BE
        CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
        RESUBMISSION.
Terms and Conditions of FHB Online Services, First Hawaiian Bank 40, https://www. fhb.com/

en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FHB_Online_Services_

RXP1.pdf (last accessed September 25, 2019) (emphasis added).

        71.     Klein Bank similarly states in its online banking agreement:
        [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
        (electronic or check) is submitted to us for payment from your Bill Payment
        Account when, at the time of posting, your Bill Payment Account is overdrawn,
                                                   6

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 6 of 17
       would be overdrawn if we paid the item (whether or not we in fact pay it) or does
       not have sufficient available funds; or (2) we return, reverse, or decline to pay an
       item for any other reason authorized by the terms and conditions governing your
       Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in
       this section regardless of the number of times an item is submitted or
       resubmitted to us for payment, and regardless of whether we pay the item or
       return, reverse, or decline to pay the bill payment.
Consumer and Small Business Online Access Agreement, Klein Bank ¶ H,

https://www.kleinbankonline.com/bridge/disclosures/ib/disclose.html (last accessed September

25, 2019) (emphasis added).


       36.     Central Pacific Bank, a leading bank in Hawai’i, states in its Fee Schedule under

the “MULTIPLE NSF FEES” subsection:

       Items and transactions (such as, for example, checks and electronic
       transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”)
       funds in your account, may be resubmitted one or more times for payment, and a
       $32 fee will be imposed on you each time an item and transaction resubmitted for
       payment is returned due to insufficient/nonsufficient funds.
Miscellaneous Fee Schedule, Central Pacific Bank 1 (Feb. 15, 2019),

https://www.centralpacificbank.com/PDFs/Miscellaneous-Fee-Schedule.aspx.


       37.     BP Credit Union likewise states: “We may charge a fee each time an item is

submitted or resubmitted for payment; therefore, you may be assessed more than one fee as a result

of a returned item and resubmission(s) of the returned item.”

       38.     Regions Bank likewise states:

       If an item is presented for payment on your account at a time when there is an
       insufficient balance of available funds in your account to pay the item in full, you
       agree to pay us our charge for items drawn against insufficient or unavailable funds,
       whether or not we pay the item. If any item is presented again after having
       previously been returned unpaid by us, you agree to pay this charge for each time
       the item is presented for payment and the balance of available funds in your account
       is insufficient to pay the item.
https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf.



                                                7

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 7 of 17
       39.     First Financial Bank states, “Merchants or payees may present an item multiple

times for payment if the initial or subsequent presentment is rejected due to insufficient funds or

other reason (representment). Each presentment is considered an item and will be charged

accordingly.” Special Handling/Electronic Banking Disclosures of Charges, First Financial Bank

2         (Aug.          2018),          https://www.bankatfirst.com/content/dam/first-financial-

bank/eBanking_Disclosure _of_ Charges.pdf.

       40.     Andrews Federal Credit Union states:

       You understand and agree that a merchant or other entity may make multiple
       attempts to resubmit a returned item for payment. Consequently, because we may
       charge a service fee for an NSF item each time it is presented, we may charge you
       more than one service fee for any given item. Therefore, multiple fees may be
       charged to you as a result of a returned item and resubmission regardless of the
       number of times an item is submitted or resubmitted to use for payment, and
       regardless of whether we pay the item or return, reverse, or decline to pay the item.
       When we charge a fee for NSF items, the charge reduces the available balance in
       your account and may put your account into (or further into) overdraft.
https://www.andrewsfcu.org/AndrewsFCU/media/Documents/Terms-and-

Conditions_REBRANDED_Dec2019-Update.pdf


       41.     Consumers Credit Union states:

       Consequently, because we may charge a service fee for an NSF item each time it is
       presented, we may charge you more than one service fee for any given item.
       Therefore, multiple fees may be charged to you as a result of a returned item and
       resubmission regardless of the number of times an item is submitted or resubmitted
       to us for payment, and regardless of whether we pay the item or return, reverse, or
       decline to pay the item.
https://www.myconsumers.org/docs/default-source/default-document-

library/ccu_membership_booklet_complete.pdf?sfvrsn=6


       42.     Wright Patt Credit Union states:

       Consequently, because we may charge a service fee for an NSF item each time it
       is presented, we may charge you more than one service fee for any given item.
       Therefore, multiple fees may be charged to you as a result of a returned item and

                                                  8

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 8 of 17
       represented regardless of the number of times an item is presented or represented
       to us for payment, and regardless of whether we pay the item or return, reverse, or
       decline to pay the item.
https://www.wpcu.coop/en-

us/PDFDocuments/Important%20Account%20Information%20Disclosure%20-%20WPCU.pdf


       43.    Partners 1st Federal Credit Union states:

       Consequently, because we may charge a fee for an NSF item each time it is
       presented, we may charge you more than one fee for any given item. Therefore,
       multiple fees may be charged to you as a result of a returned item and resubmission
       regardless of the number of times an item is submitted or resubmitted to us for
       payment, and regardless of whether we pay the item or return, reverse, or decline
       to pay the item.
https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf


       44.    Members First Credit Union states:

       We reserve the right to charge an Non-Sufficient Funds Fee (NSF Fee) each time a
       transaction is presented if your account does not have sufficient funds to cover the
       transaction at the time of presentment and we decline the transaction for that reason.
       This means that a transaction may incur more than one Non-Sufficient Funds
       Fee (NSF Fee) if it is presented more than once . . . we reserve the right to charge
       a Non-Sufficient Funds (NSF Fee) for both the original presentment and the
       representment [.]
http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf


       45.    Community Bank, N.A. states:

       We cannot dictate whether or not (or how many times) a merchant will submit a
       previously presented item. You may be charged more than one Overdraft or NSF
       Fee if a merchant submits a single transaction multiple times after it has been
       rejected or returned.
https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure.pdf


       46.    RBC Bank states:

       We may also charge against the Account an NSF fee for each item returned or
       rejected, including for multiple returns or rejections of the same item.


                                                 9

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 9 of 17
https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-

Accounts.pdf

       47.     Diamond Lakes Credit Union states:

       Your account may be subject to a fee for each item regardless of whether we pay
       or return the item. We may charge a fee each time an item is submitted or
       resubmitted for payment; therefore, you may be assessed more than one fee as a
       result of a returned item and resubmission(s) of the returned item.

https://www.diamondlakesfcu.org/termsconditions.html

       48.     Parkside Credit Union states:

       If the Credit Union returns the item, you will be assessed an NSF Fee. Note that the
       Credit Union has no control over how many times an intended payee may resubmit
       the same check or other item to us for payment. In the event the same check or other
       item is presented for payment on more than one occasion, your account will be
       subject to an additional charge on each occasion that the item is presented for
       payment. There is no limit to the total fees the Credit Union may charge you for
       overdrawing your account.

https://www.parksidecu.org/_/kcms-doc/1043/44277/Membership-and-Account-

Agreement.pdf?__cf_chl_captcha_tk__=add6ebea42df3385074decd4b16c1f86a8369dc9-

1580427763-0-AfXmB7FcyYTqzK9oMNbMSKM6k5fnKS5Xf-z7p3Tv-

Pt951tDs7wM8yaaIV06w718t2nomyWR1Q8COwgpfgE07FJWZUeFkJN6lxbXDZG1SvidTWh

Ym9l85AbCd5afw2imyGdtdzKhXl9bQ9TYkjOlTVM4w8OFJOtE3wVIHrEITnQnSfoR5mZxM

5O0bu4f_FHoHiJj0XsjNkVoGblk0-lti6-gMn-Wcu_o87SGQW6dOUF2i6rHGiM_CkdI-

ULanKI2NS3KlhkYAuNatN9Jdwr7Plc6oJozMbZQeczuO7VlbRnuCFD0tjzkw1lsnof7uaRvLRA

kfKYi3wh0tUU1c_Y6N4aH1qN8SPftOn8TYJHO7OoILvpMfamNTqv_djpbUl3GVA

       49.     Unlike all these other financial institutions, Equity provides no such disclosure, and

in so doing, deceives its accountholders.

III.   EQUITY BREACHES THE COVENANT OF GOOD FAITH AND FAIR DEALING




                                                10

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 10 of 17
       50.     Parties to a contract are required not only to adhere to the express conditions in the

contract, but also to act in good faith when they are invested with a discretionary power over the

other party. This creates an implied promise to act in accordance with the parties’ reasonable

expectations and means that Equity is prohibited from exercising its discretion to enrich itself and

gouge its customers. Indeed, Equity has a duty to honor transaction requests in a way that is fair

to Plaintiff and its other customers and is prohibited from exercising its discretion to pile on ever

greater penalties on the depositor.

       51.     Here—in the adhesion agreements Equity foisted on Plaintiff and its other

customers—Equity has provided itself numerous discretionary powers affecting customers’

accounts. But instead of exercising that discretion in good faith and consistent with consumers’

reasonable expectations, Equity abuses that discretion to take money out of consumers’ account

without their permission and contrary to their reasonable expectations.

       52.     Equity acts contrary to reasonable expectations under the Account Documents

when it construes the word “item” to mean each iteration of the same payment. This is a breach of

Equity’s implied covenant to engage in fair dealing and to act in good faith.

       53.     It was bad faith and totally outside Plaintiff’s reasonable expectations for Equity to

use its discretion to assess two or more fees for a single attempted payment.

       54.     When Equity charges multiple fees, Equity uses its discretion to define the meaning

of “item” in an unreasonable way that violates common sense and reasonable consumer

expectations. Equity uses its contractual discretion to set the meaning of those terms to choose a

meaning that directly causes more NSF Fees.




                                                 11

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 11 of 17
                                    CLASS ALLEGATIONS

       55.     Plaintiff brings this action on behalf of herself and as a class action on behalf of the

following proposed class (the “Class”):

       All Equity checking account holders who, during the applicable statute of
       limitations, were charged more than one NSF Fee, or an NSF Fee followed by an
       overdraft fee, on the same item (the “NSF Class”)

       56.     Plaintiff reserves the right to modify or amend the definition of the Class as this

litigation proceeds.

       57.     Excluded from the Class are Equity, its parents, subsidiaries, affiliates, officers and

directors, any entity in which Equity has a controlling interest, all customers who make a timely

election to be excluded, governmental entities, and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       58.     This action is properly maintainable as a class action under Rule 23 of the Federal

Rules of Civil Procedure.

       59.     The Classes consist of thousands of members, such that joinder of all Class

members is impracticable.

       60.     There are questions of law and fact that are common to the Class members that

relate to Equity’s practice of charging multiple NSF Fees on an account.

       61.     The claims of Plaintiff are typical of the claims of the proposed Class because they

are based on the same legal theories, and Plaintiff has no interests that are antagonistic to the

interests of the Class members.

       62.     Plaintiff is an adequate representatives of the Class and has retained competent legal

counsel experienced in class actions and complex litigation.




                                                 12

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 12 of 17
       63.      The questions of law and fact common to the Classes predominate over any

questions affecting only individual Class members, particularly because the focus of the litigation

will be on Equity’s conduct. The predominant questions of law and fact in this litigation include,

but are not limited to, whether Equity:

       •     Imposed multiple NSF Fees, or an NSF Fee followed by an overdraft fee, on the same

             item;

       •     Breached its contract with Plaintiff and Class members;

       •     Breached the covenant of good faith and fair dealing imposed on it; and

       •     Was unjustly enriched.

       64.      Other questions of law and fact common to the Classes include the proper method

or methods by which to measure damages.

       65.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy, as the pursuit of hundreds of individual lawsuits would not be

economically feasible for individual Class members, and certification as a class action will

preserve judicial resources by allowing the common issues of the Class members to be adjudicated

in a single forum, avoiding the need for duplicative hearings and discovery in individual actions

that are based on an identical set of facts. Since the amount of each individual Class member’s

claim is small relative to the complexity of the litigation, and due to the financial resources of

Equity, no Class member could afford to seek legal redress individually for the claims alleged

herein. Therefore, absent a class action, the Class members will continue to suffer losses and

Equity’s misconduct will proceed without remedy. In addition, without a class action, it is likely

that many members of the Class will remain unaware of Equity’s conduct and the claims they may

possess.


                                                13

           Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 13 of 17
         66.     It appears that other persons who fall within the Class definitions set forth above

are not pursuing similar litigation, such that individual Class members do not wish to control the

prosecution of separate actions.

         67.     This proposed class action does not present any unique management difficulties.

                              COUNT I: BREACH OF CONTRACT
                               (On behalf of Plaintiff and the Class)

         68.     Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         69.     Plaintiff and Equity have contracted for bank account deposit, checking, and debit

card services.

         70.     Equity breached the terms of its account documents by charging multiple NSF Fees

on the same item, or an NSF Fee followed by an Overdraft Fee.

         71.     Plaintiff and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the contract.

         72.     Plaintiff and members of the Class have sustained damages as a result of Equity’s

breach of the contract.

                          COUNT II: BREACH OF THE COVENANT OF
                             GOOD FAITH AND FAIR DEALING
                              (On Behalf of Plaintiff and the Class)

         73.     Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         74.     Plaintiff and Equity have contracted for bank account deposit, checking, and debit

card services.

         75.     A duty of good faith and fair dealing is imposed on contracts between banks and

their customers because banks are inherently in a superior position to their checking account

                                                   14

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 14 of 17
holders because from a superior vantage point they offer customers contracts of adhesion, often

with terms not readily discernible to a layperson.

         76.     Good faith and fair dealing, in connection with executing contracts and discharging

performance and other duties according to their terms, means preserving the spirit—not merely

the letter—of the bargain. Put differently, the parties to a contract are mutually obligated to comply

with the substance of their contract in addition to its form. Evading the spirit of the bargain and

abusing the power to specify terms constitute examples of bad faith in the performance of

contracts.

         77.     Equity has breached the covenant of good faith and fair dealing in the contract

through its policies and practices as alleged herein.

         78.     Plaintiff and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the account documents.

         79.     Plaintiff and members of the Class have sustained damages as a result of Equity’s

breach of the covenant of good faith and fair dealing.

                              COUNT III: UNJUST ENRICHMENT
                               (On Behalf of Plaintiff and the Class)

         80.     Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         81.     Plaintiff and members of the Class conferred a benefit on Equity at the expense of

Plaintiff and members of the Class when they paid improper NSF Fees.

         82.     Equity appreciated this benefit in the form of the substantial revenue that Equity

generates from the imposition of such fees.

         83.     Equity has accepted and retained such fees under inequitable and unjust

circumstances.

                                                   15

         Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 15 of 17
       84.     Equity should not be allowed to profit or enrich itself inequitably and unjustly at

Plaintiff’ and the Class’s expense and should be required to make restitution to Plaintiff Class.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff and the Class demand a jury trial on all claims so triable and

judgment as follows:

       A.      Certification for this matter to proceed as a class action under Rule 23 of the Federal

               Rules of Civil Procedure;

       B.      Restitution of all fees paid to Equity by Plaintiff and the Class, as a result of the

               wrongs alleged herein in an amount to be determined at trial;

       C.      Actual damages in an amount according to proof;

       D.      Pre- and post- judgment interest at the maximum rate permitted by applicable law;

       E.      Costs and disbursements assessed by Plaintiff in connection with this action,

               including reasonable attorneys’ fees pursuant to applicable law;

       F.      For attorneys’ fees under the common fund doctrine, and all other applicable law;

               and

       G.      Such other relief as this Court deems just and proper.

                                        JURY DEMAND

       Plaintiff, by counsel, demands a trial by jury.

Dated: May 24, 2021                           Respectfully submitted,

                                              WILLIAMS DIRKS DAMERON LLC

                                                    /s/ Matthew L. Dameron
                                              Matthew L. Dameron           MO Bar No. 52093
                                              1100 Main Street, Suite 2600
                                              Kansas City, Missouri 64105
                                              Tel: (816) 945-7135
                                              Fax: (816) 945-7118

                                                 16

        Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 16 of 17
                                         matt@williamsdirks.com

                                         Taras Kick (pro hac vice forthcoming)
                                         Jeffrey Bils (pro hac vice forthcoming)
                                         THE KICK LAW FIRM, APC
                                         815 Moraga Drive
                                         Los Angeles, California 90049
                                         Tel: (310) 395-2988
                                         Fax: (310) 395-2088
                                         taras@kicklawfirm.com
                                         jeff@kicklawfirm.com

                                         Jeffrey Kaliel (pro hac vice forthcoming)
                                         Sophia Gold (pro hac vice forthcoming)
                                         KALIEL PLLC
                                         1875 Connecticut Avenue NW
                                         10th Floor
                                         Washington, D.C. 20009
                                         Tel: (202) 350-4783
                                         jkaliel@kalielpllc.com
                                         sgold@kalielpllc.com

                                         Counsel for Plaintiff and the Proposed Class




                               CERTIFICATE OF SERVICE

        The undersigned certifies that on May 24, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will automatically send a notice of
electronic filing to all person registered for ECF as of that date.

                                             /s/ Matthew L. Dameron
                                      Counsel for Plaintiff




                                           17

    Case 4:20-cv-00885-DGK Document 16 Filed 05/24/21 Page 17 of 17
